Judgment, Supreme Court, New York County (John Cataldo, J.), rendered May 5, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
Defendant is not entitled, pursuant to the amelioration doc*307trine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738) because he was sentenced before the statute’s effective date (People v Walker, 81 NY2d 661, 666-667 [1993]). Moreover, this Court has also concluded that the Legislature negated the amelioration doctrine by providing that the provisions of the new law upon which defendant relies apply only to crimes committed after the effective date of the section of the act containing those provisions (People v Nelson, 21 AD3d 861 [2005]). Concur—Buckley, P.J., Mazzarelli, Ellerin, Catterson and McGuire, JJ.